Citation Nr: 1544746	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972, from June 1972 to July 1974 and from November 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Detroit, Michigan.  The Veteran filed a notice of disagreement (NOD) on October 2007.  A statement of the case (SOC) was provided on August 2008.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on October 2008.

This claim was previously before the Board, in October 2012, when a claim of entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis, was denied and a claim of entitlement to a total disability rating based on individual unemployability (TDIU), was remanded.  The Veteran appealed the denial of entitlement to an increased evaluation for chondromalacia of the left patella with osteoarthritis, to the United States Court of Appeals for Veterans Claims (Court), which in August 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and remanded the claim pursuant to 38 U.S.C. § 7252(a) (West 2014) for readjudication consistent with the Motion.  With respect to the TDIU claim, in September 2013 correspondence, the Veteran and his representative withdrew the TDIU claim.  In January 2014 correspondence, the Detroit RO acknowledged the withdrawal of the TDIU claim.  Thus, this claim is deemed withdrawn and is no longer before the Board.

This claim was also previously before the Board in April 2014, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum in accordance with the April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order). 

In April 2014, the Board remanded the issue of entitlement to an evaluation in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.  The Board requested that a VA examiner consider the December 2009 magnetic resonance imaging (MRI), which reflected that the Veteran's left patella was tilted and subluxed laterally.  The VA examiner was asked to opine as to whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

The RO provided the Veteran with a VA examination in June 2015.  The VA examination revealed that the Veteran did not have any current evidence of subluxation or instability.  However, there was no discussion of the findings in the 2009 MRI or whether the Veteran had ever had objective findings of subluxation.  Additionally, there was no reconciliation of the current findings with the 2009 MRI.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Board finds that the 2015 VA examination associated with the claims file is inadequate, as it does not fully address the inquiry originally posed by the Board via the Court in regard to the prior findings of subluxation.  Accordingly, the VA examiner must address the issue of whether the Veteran's chondromalacia of the left patella with osteoarthritis has shown evidence of subluxation.  In particular, the VA examiner must consider the results of the 2009 MRI and comment upon such.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who evaluated the Veteran in June 2015, or another examiner if unavailable, for purposes of fulfilling the previously requested opinion in the Board's April 2014 Remand.

The examiner is requested to consider the December 2009 MRI, which reflected that the Veteran's left patella was tilted and subluxed laterally.  The VA examiner is asked to opine as to whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.  The VA examiner should reconcile the current findings with the 2009 MRI.  (If the VA examiner is unable to address this question without another examination, then the Veteran should be scheduled for another examination.)

A rationale must be provided for the opinions offered.

2.  Review the examination report to ensure that it is in
complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

3.  After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




